UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 Iris Molina,                                                 :
                                              Plaintiff,      :
                                                              :   20 Civ. 10993 (LGS)
                            -against-                         :
                                                              :         ORDER
 Harvard Maintenance,                                         :
                                              Defendant. :
 -------------------------------------------------------------:
                                                              X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated March 11, 2021, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference;

        WHEREAS, the Order dated April 30, 2021, adjourned the initial pretrial to June 3, 2021,

at 10:50 a.m.;

        WHEREAS, the docket does not reflect that Defendant Harvard Maintenance has been

served. A summons issued as to Harvard Maintenance on February 19, 2021. The Order dated

February 18, 2021, directed the Clerk of the Court to deliver necessary materials to the U.S.

Marshals Service so the Marshals could serve the summons and complaint;

        WHEREAS, the Order dated February 18, 2021, extended Plaintiff’s deadline to serve the

summons and complaint to 90 days after the date the summons is issued; it is hereby

        ORDERED that the initial pretrial conference currently scheduled for June 3, 2021, is

adjourned to July 1, 2021, at 10:50 a.m.; it is further

        ORDERED that Plaintiff’s time to serve the summons and complaint is extended sua

sponte to July 3, 2021.

        The Clerk of Court is respectfully directed to mail a copy of this order to pro se Plaintiff.

Dated: May 25, 2021
       New York, New York
